Citation Nr: 0832192	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-20 424	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for hyperglycemia.

2.  Entitlement to service connection for diabetes.




ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1979 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2006 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which 
denied the benefits sought on appeal.  The appellant 
appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional medical records, 
and to afford the veteran a VA examination.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, including 
diabetes, may also be established on a presumptive basis 
by showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) 
(2007).  

The Board notes that according to the Merck Manual, normal 
fasting plasma glucose is under 100 mg/dL, figures between 
100 and 125 mg/dL indicate impaired glucose regulation, 
and figures over 125 mg/dL indicate diabetes.  Merck 
Manual, Section 12, Chapter 158, Diabetes Mellitus (Table 
2-Diagnostic Criteria for Diabetes Mellitus and Impaired 
Glucose Regulation) (2007). 

The Board notes that the veteran was diagnosed with 
hyperglycemia and diabetes in July 2005, only about 
fifteen months after he retired from the military.  The 
Board further notes that in his last few years of military 
service, though the veteran was not diagnosed with 
diabetes or hyperglycemia, the veteran's blood glucose was 
higher than normal in five blood samples on four different 
dates-104 mg/dL on August 9, 2001, 104 mg/dL on November 
6, 2001, 114 mg/dL and 112 mg/dL on June 2, 2003, and 
141mg/dL on December 5, 2003.  

Though the lab reports indicate that the August 2001, 
November 2001, and June 2003 figures were within the 
normal range, these figures are considered above normal 
and indicative of impaired glucose regulation if read in 
conjunction with the Merck Manual guidelines provided 
above.  Even if the August 2001, November 2001, and June 
2003 results are accepted as normal, the veteran's    
results indicating a fasting blood glucose of 141 mg/dL in 
December 2003 is acknowledged to be above normal in the 
medical evidence of record.  

As the date of onset of the veteran's disability is an 
important issue in determining whether or not the veteran 
is entitled to service connection for his disability, a VA 
examination must be obtained to assist in determining 
whether the veteran's disability manifested in service or 
within one year thereafter.

The Board further notes that the only post-service medical 
records associated with the veteran's claims file are 
three pages from Kaiser Permanente, confirming his 
diabetes diagnosis, which were included with the veteran's 
original claim for compensation.  There are no records of 
any blood work done by the Kaiser physicians upon which 
their diagnoses are based.  A complete record of the 
veteran's diagnosis and treatment is relevant and 
probative to the issues in this case.  Therefore, an 
attempt to obtain additional post-service medical records 
should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
opportunity to identify any post-
service medical treatment he has 
undergone regarding his claimed 
disability.  Appropriate action must 
then be taken to obtain the identified 
records, and associate them with the 
veteran's claims file.

2.  After all additional medical 
records are received and associated 
with the veteran's claims file, please 
schedule the veteran for an appropriate 
VA examination to evaluate his medical 
history and his current condition.  A 
copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report 
must include responses to the each of 
the following items:

a.  Based on a review of all pertinent 
evidence in the claims folder, 
including the service medical records 
and private treatment reports, and 
based on the examination findings, the 
examiner should state a medical opinion 
as to the likelihood (likely, unlikely, 
at least as likely as not) that 
diabetes either had its onset in 
service or is otherwise the result of a 
disease or injury in service, as 
opposed to its being more likely due to 
some other factor or factors.  In 
particular, in determining the time of 
onset of diabetes, the examiner should 
consider the diagnosis of diabetes 
shown on private medical reports dated 
in July 2005 and the medical reports 
showing in-service blood glucose 
readings of 104 mg/dL on August 9, 
2001, 104 mg/dL on November 6, 2001, 
114 mg/dL and 112 mg/dL on June 2, 
2003, and 141mg/dL on December 5, 2003.  
Specifically, the examiner should state 
whether the in-service blood glucose 
readings may be considered 
manifestations of the disease of 
diabetes such that it may be said that 
it is at least as likely that diabetes 
had its onset in service as it is that 
it had its onset after service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

b.  In addition, the examiner should 
state whether the in-service blood 
glucose readings constituted evidence 
of hyperglycemia in service.  If the 
examiner concludes that the veteran had 
hyperglycemia in service, the examiner 
should state whether hyperglycemia is a 
"disease", as opposed to its being a 
laboratory finding not indicative of 
the presence of disease, and/or whether 
hyperglycemia may cause disability or 
disabling symptoms.

c.  Based on a review of all pertinent 
evidence in the claims folder, 
including the service medical records 
and private treatment reports, the 
examiner should state a medical opinion 
as to whether the veteran's diabetes 
manifested within one year after 
separation from active service in 
February 2004.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).




